Citation Nr: 1711799	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-08 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for a left shoulder sprain.

2.  Entitlement to an initial compensable rating for a sternocostal strain.


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to April 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, MO on behalf of the RO in Chicago, Illinois.  This case was most previously before the Board in September 2015.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the most recent evidence reveals that the Veteran is employed in construction.


FINDINGS OF FACT

1.  The Veteran's left shoulder sprain is manifested by complaints of pain but was productive of essentially full range of motion with normal muscle strength.

2.  The Veteran's sternocostal strain is productive of no more than slight impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for left shoulder sprain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2016).

2.  The criteria for an initial compensable rating for sternocostal strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5321 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by a letter dated in April 2009.
 
With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  

As for VA rating examinations, in January 2011 and February 2012 correspondence, the Veteran asserted that his service-connected Veteran's left shoulder sprain and sternocostal strain disabilities had worsened since last VA examination conducted in June 2009.  In March 2015, the RO scheduled a VA examination for the Veteran.  The Veteran failed to report to the examination.  Citing a possible confusion concerning the Veteran's current address as it pertained to notice of the scheduled VA examination, in September 2015 the Board directed that additional VA examinations be scheduled.  In accordance with the Board's September 2015 Board remand instructions, in November 2015 the RO initiated a request for a VA examination.  According to a Compensation and Pension Exam Inquiry, the Veteran indicated that the he refused to attend the examination, and in December 2015 the RO canceled the previously scheduled examination.

In a letter received by VA in June 2016 the Veteran essentially indicated that it was "very difficult to call and set up these appointments or reschedule when need be."  There is no communication from the Veteran showing good cause for not reporting for the scheduled examinations and the Veteran has not specifically requested that an additional examination be scheduled.  The Veteran chose not to attend the scheduled examinations, and the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As noted, the RO scheduled the Veteran for VA rating examinations.  Accordingly, all directives have been met.

VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Appeals from the initial rating assigned with the grant of service connection must consider the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Left shoulder sprain

Shoulder disabilities are generally rated under Diagnostic Codes 5201 to 5203.  Under Diagnostic Code 5201, the minimum compensable rating of 20 percent is warranted when there is limitation of motion of an arm at the shoulder level.  Limitation of major (dominant) arm motion to midway between the side and shoulder level warrants a 30 percent rating; limitation of major arm motion to 25 degrees from the side warrants a 40 percent rating. Limitation of minor (non-dominant) arm motion to midway between the shoulder and side warrants a 20 percent rating; and limitation of minor arm motion to 25 degrees from the side warrants a 30 percent rating.

Under Diagnostic Code 5202, a 20 percent rating is warranted for malunion of the humerus of either upper extremity with moderate deformity, or with marked deformity of the minor upper extremity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of either upper extremity with guarding of movement only at the shoulder level, or with frequent episodes of recurrent dislocation of the minor upper extremity with guarding of all arm movements.  A 30 percent rating requires malunion of the major humerus with marked deformity or frequent episodes of recurrent dislocation with guarding of all arm movements.

Under Diagnostic Code 5203, dislocation of the clavicle or scapula warrants a 20 percent disability rating for both the dominant or non-dominant side of the body.  Nonunion of the clavicle or scapula with loose movement also warrants a 20 percent disability rating, while nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating for both the dominant and non-dominant sides of the body.  Malunion of the clavicle or scapula also warrants a 10 percent rating.

Normal forward flexion of a shoulder and normal abduction is from 0 to 180 degrees.  Normal external and internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71; Plate I.

Evidence of record shows that the Veteran is right-handed; thus, his right shoulder is considered the major side.

In a July 2009 rating decision, the RO granted service connection for left shoulder sprain and assigned a noncompensable rating, effective March 12, 2009.  The RO noted that the Veteran had injured his left shoulder while playing football in 1998.

At a June 2009 VA examination the Veteran reported discomfort in the left shoulder and stated that he had shoulder pain when moving his arm sideways and when lifting 15-20 pounds.  He also stated that he had difficulty putting his arm in the sleeve of a jacket or shirt.  Physical examination revealed no left shoulder or left arm atrophy, tenderness, crepitus, or nerve impingement.  Range of motion of the left arm was 180 degrees forward flexion, 180 degrees abduction,  90 degrees external rotation, and 90 degrees internal rotation.  There was no evidence of pain, fatigability, weakness, lack of endurance, or incoordination of the left shoulder during range of motion testing.  Muscle strength (posterior liftoff) was 5/5.  Left shoulder X-rays were within normal limits.  The diagnosis was left shoulder sprain.

The Veteran has been shown on examination to perform flexion to 180 degrees, abduction to no less than 180 degrees, and rotation to no less than 90 degrees.  As such, the Board finds that the evidence does not show that the Veteran has demonstrated limitation of left arm motion restricted beyond the shoulder level, which is compensated as 20 percent disabling, and thus, a compensable rating is not warranted under Diagnostic Code 5201.

There is no evidence of malunion of the humerus with moderate or marked deformity, or infrequent episodes of recurrent dislocation of the scapulohumeral joint with guarding of movement only at the shoulder level, or frequent episodes of recurrent dislocation of the minor upper extremity with guarding of all arm movements, or malunion of the major humerus with marked deformity or frequent episodes of recurrent dislocation with guarding of all arm movements, or fibrous union of the minor humerus, or fibrous union of the major humerus, or nonunion (a false, flail joint) of the minor humerus, or nonunion (a false, flail joint) of the major humerus, or loss of the head of the minor humerus (flail shoulder), or loss of the head of the major humerus (flail shoulder) during the appeal period.  As such,, a separate rating or a higher rating under Diagnostic Code 5202 is not warranted.

There is no evidence of dislocation of the clavicle or scapula, nonunion of the clavicle or scapula with or without loose movement, or malunion of the clavicle or scapula.  As such, a compensable rating under Diagnostic Code 5203 is not warranted.

The Board has considered additional limitation of function due to factors such as left shoulder pain, weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical evidence does not, however, indicate a disability picture comparable to having left arm limitation of motion at the shoulder level as is required for an higher evaluation under Diagnostic Code 5201.  In this regard, the Board observes that the June 2009 VA examiner specifically stated that there was no evidence of pain, fatigability, weakness, lack of endurance, or incoordination of the left shoulder during range of motion testing, and muscle strength testing of the left shoulder was 5/5.

In sum, a compensable rating for left shoulder sprain is not warranted.

Sternocostal strain.

In a July 2009 rating decision, the RO granted service connection for sternocostal strain (claimed as upper back  and chest pain) and assigned a noncompensable rating, effective March 12, 2009.  Service treatment records reveal that during service the Veteran was involved in a motor vehicle accident and had chest pain that resulted from the seatbelt.  The Veteran was diagnosed with soft tissue trauma.  Examination of the chest revealed tenderness over the right anterior chest and some pain in the upper chest with deep inspiration.

While sternocostal strain is not a listed disability under VA's rating schedule, the rating schedule does provide for analogous ratings under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. §§ 4.20, 4.27.

The most appropriate Diagnostic Code for the Veteran's sternocostal strain appears to be Diagnostic Code 5321, which provides criteria for evaluation of injury to muscle group XXI, the muscles of respiration, because of the similar anatomical location and symptomatology.

Under Diagnostic Code 5321, a 0 percent evaluation is assigned for a slight muscle disability of Group XXI (muscles of respiration); a 10 percent evaluation is assigned for moderate muscle disability; and a 20 percent evaluation is assigned for a moderately severe or severe disability.

At a June 2009 VA examination, the Veteran stated that he had periodic anterior sternal pain that occurred when lifting that would cause a "popping" along with the pain.  He indicated that if he would bench press over 150 pounds he would have pain.  As such, the Veteran tended to avoid overhead lifting with heavy weights.  The Veteran also described intermittent anterior pectoral pain.  Examination revealed a slight reduction in the thoracic sine range of motion.  Examination of the sternum was negative, with no masses, abnormal contours, or tenderness over the sternum.  The diagnosis was sternocostal strain.

Entitlement to a compensable rating is not warranted for the Veteran's sternocostal strain.  There is no evidence of impairment of the chest muscles such as weakness or incoordination.  While the Veteran complains of some xyz pain, there is no indication of any impairment other than occasional difficulty with heavy lifting.  The Board finds that this disability cannot be characterized as greater than slight, which merits continuation of the noncompensable rating currently assigned.

Conclusion

In reviewing the foregoing, the Board has been cognizant of the "benefit of the doubt" rule, but there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.

In adjudicating the Veteran's claims the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning the disabilities on appeal.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's disabilities on appeal has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's disabilities are evaluated.  The Board finds those records to be the most probative evidence with regard to whether an increased rating is warranted.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with his employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

Regarding the Veteran's left shoulder and sternocostal strain, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's disability was applied to the applicable rating criteria and case law.  Although the Diagnostic Codes allows for higher ratings than those assigned, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's disability is unique or unusual in any way.  For example, there is no question that the Veteran experiences left shoulder and sternum symptomatology that includes pain when lifting objects.  However, such symptoms, to the extent they are not specifically enumerated by the schedular rating criteria, are nevertheless considered in the schedular ratings that are assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).





ORDER

An initial compensable rating for a left shoulder sprain is denied.

An initial compensable rating for a sternocostal strain is denied.




____________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


